Citation Nr: 0207576	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  00-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder (on the merits), will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the New York, 
New York, Regional Office (RO), which denied the veteran's 
application to reopen a claim of service connection for an 
acquired psychiatric disorder.  

As indicated above, this was not the first time that the RO 
had denied a claim including an acquired psychiatric 
disorder.  In January 1969, and thereafter in decisions dated 
in August 1973 and January 1975, the RO denied claims of 
service connection for an acquired psychiatric disorder 
diagnosed as schizophrenia.  These decisions became final 
when not appealed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104(a).  Tellingly, whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, regardless of the RO's action, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim before addressing the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


FINDINGS OF FACT

1.  In January 1969, and thereafter in decisions dated in 
August 1973 and January 1975, the RO first denied claims of 
service connection for an acquired psychiatric disorder and 
thereafter denied applications to reopen the claim.  The 
veteran was provided notice of the denials and did not 
appeal.

2.  The evidence received since the January 1975 decision is 
new and it bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen a previously denied claim of service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§§ 1131, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with the appealed RO decision in July 1997, and 
were also provided with a statement of the case during the 
pendency of this appeal.  However, while the RO decision 
applied, in essence, the laws and regulations governing a 
claim to reopen (i.e., 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001)) the statement of the case did 
not provide notice of these controlling regulations.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, a 
review of the record on appeal does not show that the veteran 
ws provided notice of the VCAA.  Id.  Nonetheless, given the 
below decision which finds that new and material evidence has 
been obtained to reopen the claim, along with the subsequent 
development that is being ordered by the Board, adjudication 
of the claim without first RO consideration of the above 
criteria poses no risk of prejudice to the veteran.  Id.

The Merits

The veteran is seeking to reopen a claim of service 
connection for an acquired psychiatric disorder, diagnosed as 
a bipolar disorder, which was previously denied by the RO in 
January 1969, and thereafter in RO decisions dated in August 
1973 and January 1975.  The veteran filed his application to 
reopen this matter in October 1996.  This application was 
initiated prior to July 29, 2001, the effective date of the 
amended version of § 3.156(a), which redefines "new and 
material evidence" needed to reopen a previously denied 
claim.  See 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); see 
also 62 Fed. Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 
1997).  In this context, the Secretary of VA has specifically 
provided that the amendments to § 3.156 will be applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence are 
not applicable to the veteran's application to reopen, which 
is discussed below.

In the January 1969 decision, the RO found that, because 
there was no basis for the veteran's claim based on either 
the evidence showing direct incurrence or the disability 
manifesting itself within one year of the veteran's 
separation from military service, the claim was denied.  In 
the August 1973 decision, the claim of service connection for 
an acquired psychiatric disorder, diagnosed as schizophrenia, 
was denied because service medical records were negative for 
a diagnosis of a psychiatric disorder and the first post-
service diagnosis appeared in October 1968 - beyond the 
presumptive period.  Lastly, in the January 1975 decision, 
the veteran's application to reopen a claim of service 
connection for an acquired psychiatric disorder diagnosed as 
schizophrenia was denied because no new and material evidence 
had been received by the RO. 

Because a timely appeal of the January 1969 adverse 
determination was not submitted, the Board concludes that the 
RO's January 1969 decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a matter which has 
been disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine, as articulated 
in Evans v. Brown, supra, was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's decision dated in January 
1975.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the January 
1975 denial.  This evidence includes, for the first time, 
medical opinion evidence indicating that the veteran's 
current psychiatric disorder, may have been caused by his 
military service.  Specifically, the VA examiner at the 
January and December 1996 examinations, after diagnosing the 
veteran with a bipolar disorder opined, based on a history 
provided by the veteran, that the veteran "has had a bipolar 
disorder for many years, probably beginning within a year 
after his discharge although he may have been hypomanic while 
in service" and thereafter opined that the veteran's ". . . 
history still indicates he may have been hypomanic in the 
service and that he probably had a manic episode within a 
year of discharge."  (Parenthetically, the Board notes that 
the VA examiner noted at both examinations that she had not 
been provided a copy of the veteran's claims file).  
Similarly, the veteran's VA counselor, in letters dated in 
January 1997 and June 1998, after noting that the veteran was 
diagnosed with a bipolar disorder, opined that the veteran 
"described an alcohol problem when in the service and 
experienced several altercations.  This would be consistent 
with initiation of bipolar disorder at that time, with 
alcohol used to some degree to as self-medication" and "[h]e 
describes a history that is suggestive of his military 
service having a negative impact on his mental health.  
Indeed, some of the difficulties he had in the service may 
have been early manifestations of bipolar disorder."

The Board consequently determines that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The above opinions regarding a medical 
nexus were not previously of record, and as such, this new 
evidence bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative.  This new 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the claim for service 
connection for an acquired psychiatric disorder.  Id.  Having 
determined that new and material evidence has been added to 
the record, the veteran's claim of service connection for an 
acquired psychiatric disorder, diagnosed as a bipolar 
disorder, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

The claim of service connection for an acquired psychiatric 
disorder, diagnosed as a bipolar disorder, is reopened; to 
this extent, the appeal is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

